Whiteield, C.
On March 7, 1898, appellant purchased the land involved in this suit at a tax sale for the unpaid taxes of 1897; said land being assessed at that time to appellee. After .an interval of two years he obtained a decree pro*354confesso, afterwards made final, confirming Ms tax title. Appellee continued in possession of the property, and M April, 1909,, appellant obtained a writ of possession. Whereupon appellee filed tMs suit in chancery to remove appellant’s claim of title as a cloud, and to cancel the tax deed on the ground that' it did not contain the name of the grantee M the granting clause. The chancellor held the tax deed to be void for the reasons stated,, and decreed in favor of the -appellee.
The learned chancellor below was correct in holding-the tax deed void, because no grantee was named therein. The case of Hennings v. Johnson, 9 N. D. 489, 84 N. W. 350, 81 Am. St. Rep. 588, does not commend itself favorably to us, for the reasoning in that case was that because John P. Walker had been named as having paid the consideration, and the words “unto said” preceded the blank, the court held that the words “unto said”' necessarily referred to John P. Walker, and could have referred to nobody else. We think tMs is a clear non. sequitur. The consideration is often paid by one party, when the title is vested in another. And, what is more remarkable, the words “unto said” in the North Dakota case appeared in a blank printed form, and of course, in such case, the printed words “unto said’-’ imported no intention to convey to any particular person.
In the deed in this case, there is nothing in the deed which necessarily indicates the grantee. Resort would necessarily have to be had to parol proof of extraneous facts, which is not permissible in the case of a patent ambiguity. See Hardin v. Hardin, 32 S. C. 599, 11 S. E. 102, Allen v. Allen, 48 Minn. 462, 51 N. W. 473, and Allen v. Whitrow, 110 U. S. 128, 3 Sup. Ct. 523, 28 L. Ed. 94, where it is said: “The deed in blank passed no interest, for it had no grantee. The blank intended for the grantee was never filled, and until filled the deed had no operation as a conveyance.” In Bowers v. Andrews, 52 Miss. 596, the court said: .“The deed of a tax col*355lector, who sells in invitum, by virtue of power conferred by law, must in itself be sufficient to convey the thing sold. The deed cannot be reformed, so as to help out a-.defective description. There is no aggregatio mentium.” No parol evidence was. competent to fill in the name of the grantee in a deed conveying real estate which the law requires to be in writing.

Affirmed.

Per Curiam. The above opinion- is adopted as the opinion of the court, and for the reasons indicated therein the decree is affirmed.